Citation Nr: 0425143	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from April 13, 
1946 to January 15, 1947.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied the appellant's 
claim of entitlement to service connection for bilateral 
calluses of the feet.  

In June 2003, a hearing was held before the Board sitting at 
the RO in Montgomery.  A transcript of that hearing has been 
associated with the claims file.  After the hearing was 
conducted, the Board remanded the case to the RO for 
additional development in December 2003.  The RO has now 
returned the case to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is again 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case, 
in December 2003, for the RO to review the claims file to 
determine whether any additional information might be 
obtained from the veteran or any other sources, such as 
service personnel records, to ascertain the veteran's 
'complete organization' (other than the 24th Infantry 
Regiment) that the National Personnel Records Center (NPRC) 
noted in its March 2002 response was needed to search for 
alternate service medical records.  The Remand also directed 
that, if the RO concluded, based on its expertise in 
obtaining alternate sources of records where service medical 
records have been lost or destroyed, that further efforts to 
obtain alternate records from the NPRC in this case would be 
futile, the RO was supposed to write to the veteran and 
provide him an explanation of this matter pursuant to 
38 C.F.R. § 3.159(c)(2).  The RO was also supposed to obtain 
a medical opinion on the question of whether it was at least 
as likely as not that any current skin disorder of the feet 
was etiologically related to a disorder of the feet in 
service.

Post-remand, the appellant notified the RO that he had been 
assigned to the 542nd Heavy Construction Signal Corps.  The 
RO contacted NPRC and asked for a search for alternate 
records for the 542nd Heavy Construction Signal Corps from 
April 13, 1946, to January 15, 1947.  In April 2004, NPRC 
responded with a request for the RO to narrow the search time 
to three months or less; the RO did not do this, and merely 
concluded, as per the July 2004 Supplemental Statement of the 
Case (SSOC), that 'no reports were found'.  The RO provided 
no explanation to the veteran or for the record of its 
apparent decision that further efforts to find his missing 
records would be futile in accordance with 38 C.F.R. 
§ 3.159(c)(2) and (e) and as directed by the Remand.  
Therefore, under the holding in Stegall and because of the 
requirements of the section 3.159(c)(2) and (e), the Board 
must remand the case to the RO either to narrow the search 
time to three months or less or to explain to the veteran why 
further efforts to find his missing records would be futile.

As directed by the December 2003 Remand, the RO did schedule 
the appellant for a medical examination of his feet.  
However, the Board finds that the examination is inadequate.  
First, the examiner stated that x-rays were done of the feet 
but no x-ray report is of record.  Perhaps this is because 
the examiner himself took the x-rays and interpreted them in 
the examination report rather than having ordered them in the 
usual fashion to be conducted by a radiologist who would 
render a separate report.  However, whether there is a 
separate x-ray report is not clear.

Second, although there is no part of the examination report 
specifically for "diagnoses", the examiner noted under 
physical examination of the extremities that the veteran had 
corns, onychomycotic nails of certain toes of the feet, and 
calluses.  The examiner also noted that the veteran did not 
have "maceration or evidence of any fungal lesions or 
infections in the web spaces."  The examiner then rendered 
an opinion that the veteran's "mild hallus valgus with mild 
varus deviation of the second to fourth metatarsals is more 
likely than not related to his hallus valgus."  This 
statement is not clear in itself and is also confusing 
because the examiner did not diagnose hallus valgus on 
examination. does not make any sense.  Furthermore, the 
examiner did not specifically address the question of whether 
or not the calluses, corns and onychomycotic nails she 
diagnosed were related to service, and she did not discuss, 
or make any reference to, the July 1948 VA Form 10-P-10 in 
which chronic moderate epidermophytosis was diagnosed by a VA 
doctor.

Review of the evidence of record indicates that the appellant 
submitted a National Archives and Records Administration Form 
13055 to the RO in April 2002.  On that form, the appellant 
stated that he had been assigned to the Transportation 
Company C, 3rd Platoon while he was stationed at Fort Eustis.  
However, the RO apparently did not take any steps to 
ascertain the number of that Transportation unit in order to 
request alternate records from NPRC.  Since the appellant has 
testified that he first noticed problems with his feet at 
Fort Eustis, the RO should attempt to obtain records for the 
period from June 15, 1946 to September 8, 1946, after 
identifying the appellant's Transportation unit through 
service personnel records or other sources.  

Again, the appellant's service medical and personnel records 
are government records that need to be obtained.  Given the 
guidance offered by the Court in Stegall, the case must be 
remanded in order to attempt to obtain complete records or 
alternate records.  If, after completing these tasks, the RO 
concludes that further efforts to obtain alternate records in 
this case would be futile, it should write to the veteran and 
provide him an explanation of this matter.  38 C.F.R. 
§ 3.159(c)(2), (e).

For all of these reasons, a remand is required.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should take appropriate steps 
to secure the appellant's service 
personnel records, including his Army 
performance evaluation reports, any 
reports pertaining to disciplinary 
actions and all paperwork relating to his 
discharge from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, including the 
appellant.  These records should be 
associated with the claims file.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels or 
from any other appropriate source, 
including the appellant.  In particular, 
a search for any medical treatment or 
psychiatric evaluation performed while 
the appellant was with the 542nd Heavy 
Construction Signal Corps for the period 
of September 9, 1946 to December 7, 1946, 
or at Camp Beale between December 22, 
1946 and January 15, 1948, must be 
undertaken.  A search for medical 
treatment records from the appellant's 
Transportation unit at Fort Eustis for 
the period from June 15, 1946 to 
September 8, 1946, must be undertaken.  
The RO should also attempt to obtain 
copies of pertinent sick call reports by 
performing a records search with the 
National Personnel Records Center (NPRC) 
for the appropriate three-month periods 
with the appropriate units and by 
directly contacting, if feasible, any 
existing Army health facilities.  These 
records should be associated with the 
claims file.  

4.  If there are no such records, 
documentation used in making that 
determination should be set forth in the 
claims file and the RO should write to 
the veteran and provide him an 
explanation of this matter.  See 
38 C.F.R. § 3.159(c)(2), (e).

5.  After the above development is 
completed, the February 2004 VA 
examination report should be returned to 
the examiner for clarification of the 
opinion regarding the etiology of the 
hallus valgus.  This examiner should 
review the complete claims file and 
discuss the clinical significance of the 
July 1948 VA Form 10-P-10 diagnosis of 
chronic moderate epidermophytosis of both 
feet in relation to the veteran's 
currently diagnosed onychomycotic nails.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current onychomycosis, corns 
or calluses of the appellant's feet 
is/are etiologically related to any 
disease or incident suffered during his 
active service from April 13, 1946, to 
January 15, 1947.  If the original 
examiner is unavailable, another 
appropriate physician or podiatrist 
should perform the review and render the 
requested opinions.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  (If 
deemed necessary, an examination should 
again be conducted to answer these 
questions.)  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

In addition, the RO should ascertain 
whether there is a separate x-ray report 
for the x-rays that the February 2004 
examiner indicated he had done of the 
veteran's feet, and if so, this report 
should be placed in the claims file.

6.  Upon receipt of the report of the VA 
reviewer, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer for corrections 
or additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided an 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on his claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


